Citation Nr: 1730534	
Decision Date: 08/01/17    Archive Date: 08/11/17

DOCKET NO.  15-02 814	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1.  Entitlement to service connection for posttraumatic stress disorder (PTSD).  

2.  Entitlement to service connection for a back disability.  


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


ATTORNEY FOR THE BOARD

Y. Lee, Associate Counsel


INTRODUCTION

The Veteran had honorable active duty with the United States Navy from August 1960 to August 1964.  The Veteran passed away in May 2012 as a result of end stage cardiac disease according to his death certificate.  The Appellant is the Veteran's spouse.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from an April 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California.  

The Veteran filed an initial claim for benefits in December 2002.  The claim included entitlement to service connection for hearing loss, tinnitus, and chronic obstructive pulmonary disease (COPD) (claimed as breathing problems).  In July 2003, the RO denied entitlement to service connection for all of the listed disabilities in the December 2002 claim.  

In November 2009, the Veteran re-opened the initial claim and filed a new claim that included, in pertinent part, entitlement to service connection for PTSD and a back injury.  

In a March 2012 rating decision, the RO granted service connection for tinnitus and bilateral hearing loss.  The Veteran passed away while the claim pertaining to service connection for COPD, PTSD, and a back injury remained pending.  

In August 2012, the Appellant filed a claim for Dependency and Indemnity Compensation (DIC), Death Pension and Accrued Benefits for a Surviving Spouse, and burial benefits.  Service connection for cause of death was denied in a February 2013 rating decision.  In August 2014, the RO determined that the February 2013 denial was made in error.  The Appellant was notified accordingly, and was substituted in for the Veteran.  

In February 2015, service connection for DIC for cause of death and COPD were granted.  Thus, the only claims that are still pending are the Veteran's claim for service connection for PTSD and a back disability, as reflected above on the title page.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  Resolving reasonable doubt in favor of the Veteran, PTSD is attributable to service.  

2.  The Veteran did not have a disability of the back that manifested during, or as a result of, active military service.  


CONCLUSIONS OF LAW

1.  The criteria for establishing entitlement to service connection for PTSD have been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 5103(a), 5107 (West 2014); 
38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304(f), 3.307, 3.309 (2016).  

2.  The criteria for establishing entitlement to service connection for a back disability have not been met.  38 U.S.C.A. §§ 1101, 1110, 1111, 1112, 1131, 1153, 5103(a), 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2016).  




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Procedural Duties

VA has completed the necessary steps in order to meet its duties to notify and assist in this case.  The Appellant has not raised any procedural arguments regarding the notice or assistance provided.  Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  

II.  Service Connection

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2014).  Generally, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166 -67 (Fed. Cir. 2004); Caluza v. Brown, 7 Vet. App. 498, 505 (1995).  

In addition, for certain chronic diseases, such as arthritis, a presumption of service connection arises if the disease is manifested to a degree of 10 percent within one year following discharge from service.  38 C.F.R. §§ 3.307, 3.309(a).  The presumption is rebuttable by probative evidence to the contrary.  38 U.S.C.A. 
§§ 1101, 1112, 1113 (West 2014); 38 C.F.R. § 3.309, 3.309(a).  When chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support a claim for such diseases.  38 C.F.R. § 3.303(b); see Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

Finally, 38 U.S.C.A. § 1154(a) requires that VA give 'due consideration' to 'all pertinent medical and lay evidence' in evaluating a claim for disability.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  Specifically, '[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.'  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006).  

There are particular requirements for establishing entitlement to service connection for PTSD in 38 C.F.R. § 3.304(f) that are separate from those for establishing service connection generally.  Arzio v. Shinseki, 602 F.3d 1343, 1347 (Fed. Cir. 2010).  Those requirements are: (1) a diagnosis of PTSD in accordance with 
38 C.F.R. § 4.125; (2) credible supporting evidence that the claimed in-service stressor actually occurred; and (3) medical evidence of a causal nexus between current symptomatology and the specific claimed in-service stressor.  38 C.F.R. 
§ 3.304(f).  

Corroborating evidence of the claimed in-service stressor is not required if the stressor is related to the Veteran's "fear of hostile military or terrorist activity."  See 38 C.F.R. § 3.304 (f)(3).  In such a case the following is required: (1) A VA psychiatrist or psychologist, or contract equivalent, must confirm that the claimed stressor is adequate to support a diagnosis of PTSD and the Veteran's symptoms are related to the claimed stressor; and (2) the claimed stressor must be consistent with the places, types, and circumstances of the Veteran's service.  See Id.  

The claimant bears the burden of presenting and supporting his/her claim for benefits.  38 U.S.C.A. § 5107(a).  See Fagan v. Shinseki, 573 F.3d 1282 (Fed. Cir. 2009).  In its evaluation, the Board shall consider all information and lay and medical evidence of record.  38 U.S.C.A. § 5107(b).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Board shall give the benefit of the doubt to the claimant.  Id.  Another way stated, VA has an equipoise standard akin to the rule in baseball that "the tie goes to the runner."  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The benefit of the doubt doctrine is not applicable based on pure speculation or remote possibility.  See 38 C.F.R. § 3.102.  

A.  PTSD

The record shows that the Veteran was diagnosed with PTSD.  A May 2010 medical record provided by Vet Center states that the Veteran is positive for PTSD in accordance with DSM-4, the general rating criteria for assessing PTSD at the time.  The May 2010 medical record further states that the Veteran's PTSD was attributed to witnessing several deaths onboard the USS Hancock during the Vietnam conflict.  

The Veteran's service personnel records reflect that he served on the USS Hancock during his active duty.  

The Veteran's service treatment records do not reflect any complaint, finding, or diagnosis with respect to the claimed psychiatric disorder of PTSD.  

Following service, a July 2011 VA special psychiatric evaluation report notes that the Veteran reported that he witnessed several events where shipmates were killed and injured, including an incident where a fellow sailor died after getting hit by an aircraft propeller.  The examiner noted that the symptoms at the time of examination included nightmares, irritability, sleep disturbance, intrusive memories, and avoidance of cues which are associated with the trauma, restricted social interaction, and decreased interest in previously enjoyed activities.  The report further reflects that the Veteran received counseling and medication from his family doctor.  

The examiner addressed the criteria for diagnosis of PTSD, and noted that the Veteran met criterion A in that the Veteran had been exposed to a traumatic event which involved actual death, threatened death, serious injury, threat to the physical integrity of self and threat to the physical integrity of other.  In addition, he met criterion B, as the traumatic events were persistently re-experienced.  He also exhibited symptoms of persistent avoidance of stimuli associated with the trauma, thereby also meeting criterion C.  Further, the examiner noted that the Veteran met criterion D in that his PTSD symptoms demonstrated persistent symptoms of increased arousal.  Based on the foregoing, the examiner determined that the Veteran's symptoms did meet the diagnostic criteria for PTSD.  

The examiner noted that the claimed stressors were not the result of hostile military or terrorist activity.  The examiner also noted that the record did not include any supporting evidence indicating that the claimed stressors were consistent with the places and circumstances of the Veteran's claimed stressors.  However, the examiner established that the Veteran was a reliable historian, and that his orientation was within normal limits.  At the time of examination, there was no delusion or hallucination observed.  The examiner further noted that the Veteran's thought processes were appropriate, judgment was not impaired, abstract thinking was normal, and memory was within normal limits.  

As the examiner found that the Veteran was a reliable historian, based on the Veteran's report of experiencing several significant traumas while serving on an aircraft carrier, the examiner concluded that these experiences were significantly stressful to account for his PTSD symptoms.  Thus, the examiner established that the Veteran's PTSD symptoms were a result of his fear of in-service related trauma.  

Based on the foregoing, the record reflects that there is no evidence which establishes the veracity of the claimed stressors.  Nonetheless, after review of medical records and clinical evaluation which established the credibility of the Veteran, the July 2011 examiner diagnosed the Veteran with PTSD and concluded that the PTSD symptoms were a result of the trauma experienced in-service.  As the examiner found the Veteran to be a reliable historian, the Board finds the Veteran's assertions as a credible source to use in corroborating an in-service stressor.  
As the evidence is in favor of establishing the in-service stressor of the Veteran's diagnosed PTSD, the claim for service connection is in relative equipoise.  Thus, the benefit of the doubt is given to the Veteran.  Service connection is therefore warranted.  

As the Board finds that service connection is warranted for PTSD, a full grant of the benefit sought on appeal has been awarded.

B.  Back Disability

The Veteran's service treatment records do not reflect that he suffered a chronic injury to the back during active military service.  In the Veteran's July 1964 separation examination report, the examiner noted that the Veteran was physically qualified for release to inactive duty in the U.S. Naval Reserve.  The report does not contain any notes referencing a back injury.  As such, the service treatment records fail to demonstrate that the Veteran suffered from a chronic disability of the back at the time of his separation from active duty.  

Likewise, post-service treatment records fail to reflect that the Veteran suffered from a chronic disability of the back, or chronic symptomatology, within one year of his separation from active duty.  None of the VA treatment records or private records makes reference to a back disability.  In fact, a VA treatment entry dated February 1977 indicates that the Veteran's spine movements were normal.  In addition, the evidence of record does not reflect that the Veteran developed a degenerative condition such as arthritis within one year of his separation from active duty.  Therefore, the preponderance of the evidence of record demonstrates that the Veteran did not suffer from a back disability that manifested during, or as a result of, active military service.  

Finally, to the extent that the Veteran himself asserted that he suffered from a service-related back disability, such assertions do not provide persuasive support for the claim.  While the Board does not doubt the sincerity of the Veteran's beliefs at the time the assertions were presented, he simply was not competent to establish either the diagnosis or etiology of the claimed disability on the basis of his own lay assertions.  Although lay persons are competent to provide opinions on some medical issues, providing an opinion as to the diagnosis and etiology of a complex disability as a back condition falls outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (lay persons not competent to diagnose cancer); see also Kahana, 24 Vet. App. at 435.  Accordingly, the Veteran's opinions in this regard are not competent, and are therefore of no probative value in this case.  

Under these circumstances, the claim on appeal must be denied.  Although the Appellant is entitled to the benefit of the doubt where the evidence is in approximate balance, the benefit of the doubt doctrine is inapplicable where, as here, there simply is no competent, probative evidence to support the current disability and medical nexus elements of the claim.  See generally Gilbert v. Derwinski, 1 Vet. App. 49 (1990); see also Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001).  



ORDER

Entitlement to service connection for PTSD is granted.

Entitlement to service connection for a back disability is denied.  





____________________________________________
B. MULLINS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


